Citation Nr: 1226542	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Marine Corps from December 1984 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, determined that new and material evidence had not been received to reopen a claim for service connection for residuals of a compression fracture at L2, claimed as a back condition.

As a matter of history, the Board notes that in December 1988 VA received the Veteran's claim for service connection for residuals of a September 1987 injury which resulted in a fractured vertebra.  The RO scheduled the Veteran for an examination to identify the nature and etiology of his current back disorder, but he failed to report.  By way of a 1989 decision, the RO denied the claim for service connection, and the Veteran did not appeal.  In April 2009, VA received the Veteran's new claim for service connection for the back disorder.  

In most cases, VA may not reopen and review a claim that has been previously denied unless new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here however, the evidence associated with the claims file since the issuance of the initial rating decision in 1989 includes service treatment records that do not appear to have been associated with the claims file until April 2009.  Such records were not in the claims folder at the time of the 1989 rating decision.

A governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  Id. at § 3.156(c)(1)(i).  As the newly associated service treatment records are relevant to the Veteran's back disability, the Veteran's claim must be reconsidered.  The Board has seen fit to recharacterize the issue on appeal accordingly, and we will now consider the claim on a de novo basis.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2009 notice of disagreement, the Veteran contended that he has had "chronic back pain" ever since his back injury during service in September 1987.

An October 1987 Report of Medical Board at the Naval Hospital in San Diego, California shows that the Veteran was granted a six-month limited duty profile due to his back condition, diagnosed as a "burst fracture of lumbar first vertebra with extension through the pedicle."  It was noted that the back condition was due to an injury that occurred in September 1987, when the Veteran jumped approximately 25 feet into a shallow body of water and slipped off to the side, sustaining immediate back pain.  As a result of the injury, the Veteran was placed in a body cast immediately and physical limitations were prescribed by his physician.  Service treatment records in November 1987 show that the Veteran had a "L2 chance fracture" and evaluations were made on the fit of his body cast.  A December 10, 1987 progress note entry indicates that the Veteran was out of his body cast and indicates progress in recovery.  A December 28, 1987 entry indicates no particular change from the previous visit, particularly as seen in x-rays, and further physical therapy was prescribed.  A February 1988 entry indicates that the Veteran was re-evaluated on his condition.  X-rays showed an improvement in the fracture and the physician indicated that the Veteran can return to service as he was fit for duty.  An October 1988 discharge examination did not indicate a back condition.

In short, the evidence in the service treatment records shows that the Veteran clearly sustained an injury to his back during his time in service.  What is not clear at present is whether the Veteran currently has a disability that is residual to the inservice injury.  A VA examination is necessary to determine the nature and likely etiology of any current back disability that the Veteran may have today.  The Veteran is hereby reminded that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

The Board notes that it appears that there has been some difficulty reaching the Veteran at his current address.  The VA system indicates that the Veteran's current address is [redacted], [redacted] (last modified in October 4, 2011).  A Google Maps search (as of July 26, 2012) of this address reveals that the Veteran may be living in an area where multiple dwellings may share the same postal address.  

The claims folder shows that the last attempt to contact the Veteran after a diligent online search was in September 2011 at an address in [redacted].  There have been several attempts made to send correspondence to the Veteran at the [redacted]address, but none were successful.  The last piece of correspondence received from the Veteran's representative was the Form 9 Appeal in March 2010.  The record does not reflect that the Veteran received the April 2011 supplemental statement of the case nor does it reflect that VA has made attempts to contact him at his last known address in the VA system ([redacted]).  Therefore, it is unclear as to whether the Veteran had an opportunity to respond to any notification regarding his scheduled hearings.  It is also unclear as to whether the Veteran is being represented by the WDVA or the [redacted].  The Board remands this matter to accomplish the following: (1) identify the Veteran's representative, if he has one; (2) establish the Veteran's current contact information; (3) identify whether the Veteran is currently interested in pursuing his claim; and (4) afford the Veteran assistance in developing and possibly adjudicating his claim of service connection.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information) requested in connection with a claim for VA compensation benefits is not received within a year of the request the claim is considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1. Takes efforts to ascertain who is the Veteran's designated representative, should the Veteran still have representation in this matter.

2. Ascertain the correct current address and contact information for the Veteran.  Once the correct address is identified, update the claims folder and send the Veteran and his representative a copy of the April 2011 supplemental statement of the case.

3. Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and likely etiology of any current back disability.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Based on a thorough review of the claims file and any examination findings, the examiner should address the following:

a. Does the Veteran have a current back disability?  If so, please specify the diagnosis or diagnoses and address the subsequent questions.

b. The examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed back disability was incurred in or is related to the Veteran's period of service from December 1984 to December 1988.  The examiner should specifically comment on the relationship, if any, between the current back diagnosis and the September 1987 injury shown in service treatment records.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered, and provide a detailed rationale for why an opinion cannot be rendered.

Furthermore, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  

In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by the Veteran regarding his back condition.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. After the examiner's medical opinion and conclusion have been clarified, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

